ORDER

PER CURIAM.
AND NOW, this 5th day of March, 2014, the Petition for Allowance of Appeal is GRANTED, the portion of the Superior Court’s order which vacated Respondent’s judgment of sentence with regard to his conviction for conspiracy to commit third-degree murder is VACATED, and the matter is REMANDED to the Superior Court for reinstatement of Respondent’s judgment of sentence for conspiracy to commit third-degree murder pursuant to Commonwealth v. Fisher, et al., — Pa. -, 80 A.3d 1186 (2013).